Citation Nr: 1201539	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating greater than 10 percent for posttraumatic mixed headaches, migraine and muscle tension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 Regional Office (RO) in New Orleans, Louisiana rating decision, which continued the Veteran's current 10 percent rating.  The RO in Atlanta, Georgia currently is handling the matter.

The matter was remanded by the Board in July 2010 for additional development.  The requested development having been completed, the matter again is before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic mixed headaches, migraine and muscle tension, are manifested by subjective complaints of chronic headaches, nausea, light sensitivity, and blurry vision; but not by objective evidence of impairment of his peripheral and autonomic systems.

2.  The Veteran's posttraumatic mixed headache disability symptoms which are reasonably encompassed in the schedular criteria, and does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a disability rating in excess of 10 percent for posttraumatic mixed headaches, migraine and muscle tension, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code (DC) 8045 (2008).

2.  From October 23, 2008, the criteria for a disability rating of 30 percent, but no more, for posttraumatic mixed headaches, migraine and muscle tension, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.124a, DCs 8100, 8045 (2011); 38 C.F.R. § 4.124a, DCs 8100, 8045 (effective from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for increased rating, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2004, March 2006, June 2008, and August 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the August 2010 notice letter did not fully comply with the Board's July 2010 remand directives, in that the letter notified the Veteran of the new regulations with respect to DC 8045, but not the regulations in effect prior to October 23, 2008.  The Board concludes, however, that the Veteran was not prejudiced by this oversight, as numerous prior communications, including the June 2008 notice letter included the pre-October 23, 2008 regulations and the Veteran's and his representative's prior and subsequent arguments have specifically referenced the old regulations and criteria therein.  Given the foregoing, the Board finds that a remand would serve no useful purpose and that the Veteran is not prejudiced by the Board reaching a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination in December 2004.  In addition, pursuant to the directives of the Board's July 2010 remand the Veteran was afforded another VA examination in July 2011.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the July 2011 VA examination, August 2010 notice letter, and the subsequent readjudication of the Veteran's claim, the Board finds that there has been substantial compliance with its July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Veteran currently is rated at 10 percent for posttraumatic mixed headaches, migraine and muscle tension, under DC 8045.  The Veteran claims the rating does not accurately depict the severity of his current condition.  

The Board notes that the criteria for evaluating residuals of traumatic brain injury were revised during the pendency of this appeal.  The regulations state that the revisions apply only to applications for benefits received by VA on or after October 23, 2008, the older criteria will apply to applications received by VA before that date, including the instant claim, unless the Veteran requests review under the new criteria.  In that regard, the August 2010 notice letter, discussed above, specifically asked the Veteran whether he desired review of his claim under the new version of DC 8045.  The Veteran failed to respond to that letter and has not otherwise expressed a desire to be evaluated under the new criteria.  The Board notes, however, that the July 2011 VA examination report and the subsequent September 2011 supplemental statement of the case (SSOC) considered entitlement to an increased rating under both the old and new criteria.  

Moreover, a VA Fast Letter issued in October 2008 (Fast Letter 08-36 (October 24, 2008)) provided that claims received by VA before October 23, 2008 that are not yet final should be rated under the old criteria for periods prior to October 23, 2008, but under the old or the new criteria, whichever is more favorable, for periods beginning on October 23, 2008.  Given that the Veteran's claim was received prior to the effective date of the new criteria and such claim was not final as of October 23, 2008, the Board will rate the claim as directed by the October 2008 VA Fast Letter.

In evaluating brain disease due to trauma under the criteria for DC 8045 prior to October 23, 2008, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated DC (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated at a maximum of 10 percent under DC 9304, "Dementia due to head trauma."  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, DC 8045 (2008).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), multi-infarct dementia is manifested by:

a.) Both memory impairment AND one or more of the following cognitive disturbances: language disturbance; impaired ability to carry out motor activities despite intact motor function; failure to recognize or identify objects despite intact sensory function; disturbance in executive functioning (i.e., planning, organizing, sequencing, abstracting);

b.) Cognitive defects, as listed above, each causing significant impairment in social or occupational functioning and representing a significant decline from a previous level of functioning;

c.) Focal neurological signs and symptoms or laboratory evidence indicative of cerebrovascular disease that are judged to be etiologically related to the disturbance.

From October 23, 2008, the new version of DC 8045 continues to provide for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  However, the revised regulation describes three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  The revised regulation directs VA to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The regulation directs VA to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease, is to separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

The regulation directs VA to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings -mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

The regulation directs VA to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code, to include motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate DC.  The regulation directs VA to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The regulation directs VA to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

As specified in Note (1), there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another DC.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  Id.

In this case, the Veteran has been service connected for posttraumatic mixed headaches, migraine and muscle tension, with a rating of 10 percent effective from December 29, 2000.  The claims file indicates that the Veteran was involved in a motor vehicle accident in March 1990, wherein the Veteran hit his head and lost consciousness for about 30 seconds.  He was diagnosed with closed head trauma.  The claims file does not include or suggest further treatment for residual symptoms during service or after service.

Following receipt of the Veteran's claim for an increased rating, he was afforded a VA examination in December 2004.  The Veteran reported a history of headaches from 1995, that were bifrontal in nature with radiation to the neck and associated with stuffy nose, ear burning, and light and sound sensitivity.  The headaches were relieved by sleeping in a dark, quiet room.  The headaches occurred about 3 times per week and lasted between 2 and 5 hours.  Neurological examination was normal, with no expressive or receptive aphasia, no agraphia, and normal cranial nerves II through XII.  Motor examination indicated normal tone, bulk, and strength.  The Veteran had intact sensation to touch and pinprick.  Reflexes were abnormal in the knees and ankles and his gait was wide-based, but this was attributed to the Veteran's chronic knee pain.  The examiner's impression was migraine headaches.

A near contemporaneous VA treatment record for treatment for knee pain indicated no history of falls and a normal gait.  Mental status examination indicated that the Veteran was alert and fully oriented.  The record does not indicate that the Veteran has sought VA or private treatment for his migraine headaches or other symptoms associated with his in-service head injury during the appellate time period.

Pursuant to the Board's July 2010 remand directives, the Veteran was afforded an additional VA examination in July 2011.  The examiner indicated review of the claims file.  The Veteran reported headaches in the right temporal region approximately 4 times per week, with reported pain of 8 out of 10 and a duration of 30 to 45 minutes.  There was no radiation of pain, but the headaches were associated with nausea and light sensitivity.  The Veteran reported that his memory was fair and that he slept 4 to 5 hours per night, but that the sleep was poor and fragmented.  On physical examination, muscle strength and tone were normal, with no evidence of atrophy.  Reflexes also were normal.  Sensation to vibration and pinprick was intact in the upper and lower extremities.  Gait was normal.  There was no evidence of orthostasis, hyperhidrosis, or heat intolerance.  Cranial nerves III through XII were intact.  Psychiatric manifestations were normal.  Vision and hearing screenings were normal.  The examiner noted the Veteran had no complaints of impaired memory, attention, concentration, or executive functions.  Judgment was considered normal.  Social interaction was routinely appropriate.  He was fully oriented, with normal motor activity, and visual spatial orientation.  The Veteran's reported subjective symptoms were mild or occasional headaches and mild anxiety.  Consciousness and communication ability were both normal.  Under the facets for "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" the Veteran was assigned a score of 0 for each criterion.  The diagnosis was traumatic brain injury, mild, with residual of migraine headache.

Facts and analysis

The record reflects that the Veteran's service-connected posttraumatic mixed headaches, migraine and muscle tension, have been manifested by essentially unchanged symptoms throughout the pendency of the appeal.  The record establishes that the Veteran's headaches have been manifested by subjective complaints of chronic headaches, nausea, light sensitivity, and blurry vision; but not by objective evidence of impairment of his peripheral and autonomic systems.  Although the Veteran's symptoms have remained essentially the same, the regulation used to evaluate those symptoms has changed, as set forth in detail above.  Therefore, the analysis under each version of the regulation is set forth separately.


A.  Evaluation prior to October 23, 2008

Based on the foregoing, the Board concludes that prior to October 23, 2008, a rating greater than 10 percent is not warranted.  Significantly, prior to October 23, 2008 the Veteran's complaints associated with his service-connected headaches were purely subjective and only included headaches, with associated stuffy nose, ear burning, and sound and light sensitivity.  It is clear from the record that the Veteran's headaches are posttraumatic and due to his concussion.  In that regard, the Veteran has consistently reported onset of headaches at some point following his motor vehicle accident.  In addition, a December 2000 letter from a private physician specifically concluded that the Veteran's current migraine headaches were due to his in-service motor vehicle accident.  The July 2011 VA examination report also attributed the Veteran's current migraine headaches to his in-service TBI.  There is no medical or lay evidence to the contrary.  

Furthermore, there was absolutely no evidence of dementia or any symptoms other than the headaches, with associated stuffy nose, ear burning, and sound and light sensitivity, prior to October 23, 2008.  As the Veteran's migraine headaches have been specifically attributed to his TBI, a 10 percent rating under DC 8045 is the only rating assignable under the criteria in effect prior to October 23, 2008, and may not be combined with other ratings for the same symptomatology.  Accordingly, DC 9304 cannot serve as a basis for an increased rating prior to October 23, 2008.  38 C.F.R. § 4.130, DC 9304 (2008).

B.  Evaluation from October 23, 2008

The Board also concludes that from October 23, 2008, a rating of 30 percent, but no more, is warranted.  As outlined above, the old criteria for DC 8045 prohibited a rating in excess of 10 percent for subjective complaints, including headache, and could not be combined with any other rating for a disability due to brain trauma.  Under the new regulations, effective from October 23, 2008, residuals of TBI are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis must be evaluated separately under the appropriate DC, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  As discussed above, the Veteran has been diagnosed with migraine headaches.    
Migraine headaches are evaluated under DC 8100.  38 C.F.R. § 4.124a, DC 8100 (2011).  Under DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Thus, in order for the Veteran to receive a 30 percent rating under DC 8100 for his headaches from October 23, 2008, there must be evidence that his headaches are accompanied by characteristic prostrating attacks occurring on average once per month over the last several months.  A 50 percent rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The evidence of record indicates that the Veteran suffers from migraine headaches that occur approximately 3 to 4 times per week and last either from 30 to 45 minutes or from 2 to 5 hours.  To relieve his symptoms, the Veteran requires sleep in a dark, quiet room.  Affording the Veteran the benefit of the doubt, the Board will consider his reported headaches to be prostrating in nature, as they require bed rest for up to 5 hours in a quiet and dark place.  As such, the Board concludes that a 30 percent rating is warranted for the Veteran's migraine headaches from October 23, 2008.  

Because both DCs 8045 and 8100 contemplate manifestations of headaches, it would constitute prohibited pyramiding to provide separate 10 and 30 percent ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  A single 30 percent rating under DC 8100 is; however, warranted from October 23, 2008.  

A rating greater than 30 percent is not warranted under DC 8100.  In that regard, the Board does not consider the Veteran's reported headaches to be of a nature that could be categorized as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  There is no indication that the Veteran's headaches are of such a nature as to prevent him from maintaining gainful employment. 

The Board has considered other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A higher or separate rating is not warranted under any other DC.  With respect to the Veteran's complaints of blurry vision, the July 2011 VA examination report specifically noted a normal vision screening examination and an intact optic nerve (Cranial Nerve III).  There is no objective medical evidence of record attributing vision problems to the Veteran's in-service closed head injury.  As such, the Board does not consider a separate rating for vision problems warranted.  See 38 C.F.R. § 4.79 (2011).

As noted above, the Veteran was assigned a score of 0 for each criterion under the facets for "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  The Veteran has not otherwise reported symptomatology that would fall into the cognitive, emotional/behavioral, or physical categories for rating TBI under the new version of DC 8045.

There is no evidence of convulsive tics, paramyoclonus multiplex, Sydenham's or Huntington's chorea, or neuritis, neuralgia, or paralysis of any of the cranial nerves.  See 38 C.F.R. § 4.124a, DCs 8103-8106, 8205, 8207, 8209- 8212, 8305, 8307, 8309-8312, 8405, 8407, 8409-8412 (2011).  

Thus, the Board concludes that from October 23, 2008 the Veteran is entitled to a 30 percent rating, but no more, for his posttraumatic mixed headaches, migraine and muscle tension.  

C.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected posttraumatic mixed headache disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's posttraumatic mixed headache disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports migraine headaches with associated symptomatology.  In particular, the Veteran noted in his June 2006 substantive appeal that vomiting was the most severely disabling symptoms of his migraine headaches.  The Veteran did not specify how often this symptom interfered with his work as a policeman.  However, the Veteran did not indicate, at his VA examinations, that headaches interfered with work more frequently than knee problems, which the Veteran specifically reported had caused him to lose one week of work over the year prior to the 2006 VA examination.

In particular, the Veteran has not alleged interference with employment exceeding a few hours, or less, per week.  Such interference with employment does not present an unusual or exceptional disability picture.  Moreover, the Board finds that the Veteran's symptoms are reasonably encompasses within the criteria provided under the prior version of the regulation, and are specifically encompassed in the revised criteria.  Thus, the Veteran's current schedular ratings under DCs 8045 and 8100 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Prior to October 23, 2008, entitlement to an increased rating greater than 10 percent for posttraumatic mixed headaches, migraine and muscle tension, is denied.

From October 23, 2008, entitlement to an increased rating of 30 percent for posttraumatic mixed headaches, migraine and muscle tension, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


